Citation Nr: 1519060	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-24 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for left shoulder disability.

2. Entitlement to service connection for back disability.

3. Entitlement to service connection for neck disability.

4. Entitlement to service connection for right hip disability.

5. Entitlement to service connection for disorders of the nose and/or sinuses.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant (the Veteran's spouse)


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1982. He died in September 2013 with his perfected claim pending on appeal.

For claimants who died on or after October 10, 2008, as in this case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. The RO granted the appellant's request for substitution. Accordingly, the Board will address the claim with the appellant as the substituted party.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Regional Office (RO) in Decatur, Georgia. The St. Paul, Minnesota RO has current jurisdiction.

In November 2012, the Veteran and the appellant testified at a videoconference hearing before an RO hearing officer. A transcript of that hearing is in the claims file.



FINDINGS OF FACT

1. Left upper extremity symptoms shown during service resolved in service, without chronic residual pathology.

2. Left shoulder arthritis, manifested many years after service, was not related to any disease or injury in service.

3. Right shoulder disability did not cause or aggravate a left shoulder disorder.

4. Lumbar spine arthritis and disc disease, manifested many years after service, was not related to any injury or disease in service, and was not caused or aggravated by service-connected disorders including knee and foot disorders.

5. Cervical spine arthritis and disc herniation, manifested many years after service, was not related to any injury or disease in service, and was not caused or aggravated by service-connected disabilities including right shoulder, bilateral knee, and right foot disorders.

6. Right hip arthritis, manifested many years after service, was not related to any injury or disease in service, and was not caused or aggravated by service-connected disabilities including bilateral knee and right foot disorders.

7. Recurrent upper respiratory infections during service resolved in service, without causing any residual chronic disorder of the nose and/or sinuses.



CONCLUSIONS OF LAW

1. Left shoulder disability was not incurred or aggravated in service, may not be presumed to have been service-connected, and was not caused or aggravated by right shoulder disability. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. Back disability was not incurred or aggravated in service, may not be presumed to have been service-connected, and was not caused or aggravated by service-connected disabilities. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3. Neck disability was not incurred or aggravated in service, may not be presumed to have been service-connected, and was not caused or aggravated by service-connected disabilities. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4. Right hip disability was not incurred or aggravated in service, may not be presumed to have been service-connected, and was not caused or aggravated by service-connected disabilities. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5. No chronic disorder of the nose and/or sinuses was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

There is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the newer statute regarding substitutions of claims in the case of death of a claimant. (38 U.S.C.A. § 5121A). A substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive. Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather remains open for the submission and development of any pertinent additional evidence.

VA provided the Veteran notice in a March 2010 letter and provided the appellant notice in a July 2014 letter. In those letters, VA advised the Veteran and the appellant what information was needed to substantiate claims for service connection, including claims for service connection on direct and secondary bases. The letters also informed the Veteran and the appellant how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, a transcript of the November 2012 RO hearing, and records of the United States Social Security Administration (SSA). The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the issues on appeal.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which they might obtain such evidence, and the allocation of responsibilities between the claimants and VA in obtaining such evidence. The claimants actively participated in the claims process by providing evidence and argument. Thus, they were provided with a meaningful opportunity to participate in the claims process, and they did so.

Service Connection Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Left Shoulder

The Veteran contended that he had left shoulder disability that began during service. He also contended that post-service left shoulder disability was caused or aggravated by his service-connected right shoulder disability.

During the Veteran's service, in 1977, he sustained injury, with separation, of his right shoulder. He underwent surgery on that shoulder. Soon after separation from service he claimed, and VA granted, service connection for residual right shoulder disability. In October 1979, the Veteran was placed on a physical profile with duty restrictions due to separation of the left shoulder. In August 1981, he sought treatment for inability to fully extend his left upper extremity. A treating clinician provided an impression of flexor muscle strain.

In February 1982, soon after the Veteran's separation from service, he sought service connection for right shoulder disability, but not left shoulder disability. A VA examination and x-rays performed in September 1982 addressed his right shoulder, but not his left shoulder.

The claims file contains records of VA medical treatment from 2000 to 2013. In August 2000, a clinician noted that the Veteran had tenderness in the right and left shoulders. Diagnoses listed in 2000 included arthritis in the right shoulder. Notes from that period reflect a history of work as a nursing assistant, with considerable physical demands, including lifting patients. On VA medical examination in December 2000, the Veteran reported trouble with both shoulders, and severe, constant pain in the right shoulder. He reported having injured his left shoulder in a motor vehicle accident (MVA) in 1984, after his 1982 separation from service. He stated that after the 1984 injury he underwent left shoulder surgery in a civilian hospital. In x-rays taken in January 2001, there was evidence of arthritis in the right and left shoulders. On VA examination in June 2003, the Veteran again reported history of a right shoulder injury during service and a left shoulder injury in an MVA in 1984. Subsequent medical records contain some reports of left shoulder symptoms and disability.

In March 2010, the Veteran submitted a claim for service connection for left shoulder disability claimed as secondary to his right shoulder disability.

On VA examination in September 2010, the Veteran reported a two-year history of left shoulder pain. He expressed the belief that his right shoulder disability led him to compensate by using his left shoulder more. The examiner found evidence of tenderness, pain, and pain with motion in the left shoulder. X-rays of the left shoulder showed moderate acromioclavicular osteoarthritis. The examiner expressed the opinion that it was less likely than not that the Veteran's left shoulder disorder was caused by his right shoulder disability. The examiner explained that it was highly unlikely that the right shoulder pain caused reliance on his left shoulder to the extent that it would cause significant arthritis. The examiner found that it was much more likely that the left shoulder arthritis was due to age and due to left shoulder strain in a post-service MVA.

In the November 2012 RO hearing, the Veteran reported that longstanding right shoulder disability had led him to overuse his left shoulder.

VA provided records to a VA physician to review, and requested opinions addressing the likely etiology of the Veteran's left shoulder disability. In a February 2013 opinion, the reviewer found that it was less likely than not that the right shoulder disability caused the left shoulder disability. The reviewer also indicated that it was highly unlikely that the right shoulder disability was severe enough over time to aggravate the left shoulder disability.

In April 2013, the Veteran asserted that his left shoulder showed signs of aggravation due to overuse in compensation for his right shoulder disability.

In service in August 1981 the Veteran had restriction of motion of his left upper extremity, which a clinician interpreted as flexor muscle strain. There was no finding of arthritis or other chronic left shoulder disability during service. The absence of left shoulder complaints when the Veteran reported right shoulder problems in 1982 argues against continuity of the 1981 injury after service. The Board thus finds that the preponderance of the evidence is against incurrence in service of a chronic left shoulder disorder. As there is no evidence that the Veteran had left shoulder arthritis during the year following service, there is no basis to presume service connection for left shoulder arthritis.

From 2000 forward, the Veteran reported on more than one occasion that he had left shoulder injury and surgery due to an MVA after service in 1984. From 2001 forward, x-rays have shown left shoulder arthritis. The Veteran contended that his longstanding right shoulder disability caused or aggravated his left shoulder arthritis. VA physicians opined that it was less likely than not that his right shoulder disability caused or aggravated his left shoulder disability. On questions of medical causation or effects, the opinions of the physicians, who have medical training, carry greater weight than the opinions of the Veteran, who did not have medical training. Thus, the preponderance of the evidence is against service connection of the left shoulder disability as caused or aggravated by the right shoulder disability.

Back

The Veteran contended that he had low back disability that began during service, or was caused or aggravated by his service-connected disabilities. VA established service connection for the Veteran's right shoulder and left and right knee disabilities, right foot plantar fasciitis, deformity of a finger, hearing loss, tinnitus, gastroesophageal reflux disease, and pseudofolliculitis barbae. He contended in particular that knee and foot disorders caused altered gait which in turn caused low back problems.

The Veteran's service medical records are silent for complaints or findings of symptoms or problems affecting the low back. There is no record regarding the condition of the Veteran's back during the year following his separation from service.

Records of VA treatment of the Veteran from 2001 forward contain reports of low back pain and findings of degenerative joint disease of the lumbar spine. In a 2001 claim, he asserted that he had low back problems related to his right shoulder and left and right knee problems. 

In VA treatment in March 2003, the Veteran reported a fifteen year history of low back pain. The treating clinician observed that the Veteran's gait was normal. A private clinician who treated the Veteran in May 2012 observed that his gait was mildly antalgic on the right, and that he used a cane. 

In the November 2012 RO hearing, the Veteran asserted that his service-connected bilateral knee disorders had altered his gait. He contended that the altered gait had caused low back problems.

In February 2013, a VA physician who reviewed the Veteran's claim file provided the opinion that it was less likely than not that the Veteran's low back condition was caused by or aggravated by his knee conditions or right foot. The reviewer explained that there was no plausible medical rationale to support that a knee condition would cause or aggravate a low back condition. She stated that there was no plausible medical rationale to support that a right foot condition would cause or aggravate a low back condition, unless there was a longstanding, markedly abnormal gait. She noted that the Veteran's records did not show that he had a longstanding, markedly abnormal gait.

In May 2013, private chiropractor L. B. T., D.C., wrote that she treated the Veteran for disorders including degenerative disc disease in the lumbar spine. Dr. T. noted that knee injuries can change a person's gait and can in turn affect the lumbar spine. Dr. T. expressed the opinion that it is more likely than not that the Veteran sustained his low back injuries during his military service.

The private chiropractor Dr. T. found it likely that the Veteran sustained low back injuries during service, but the Veteran's service medical records do not contain any report of back injury or discomfort. Regarding the condition of the Veteran's back during service, the medical records from the time of service are more convincing than Dr. T.'s opinion, which was formed many years later. The Board finds that the preponderance of the evidence is against incurrence of a low back disability during service. As there is no evidence that the Veteran had lumbar spine arthritis during the year following service, there is no basis to presume service connection for lumbar spine arthritis.

Medical records show that the Veteran had lumbar spine arthritis from at least as early as 2001, and that he also developed lumbar spine disc disease. The VA physician who reviewed the record in 2013 opined that it was less likely than not that the Veteran's knee and foot disorders caused or aggravated his back disorders unless the Veteran had a longstanding and marked alteration of his gait. The reviewer's finding that there was not a longstanding marked gait alteration is consistent with the medical records, which reflect normal gait in 2003 and mildly antalgic gait in 2012. The reviewer's opinion thus is convincing. Given that the Veteran has no medical training or expertise, the Board finds that the opinion of the VA examiner is more probative than the Veteran's lay assertions.  The preponderance of the evidence is against service-connected foot or knee disorders having caused or aggravated the low back disorders.

Neck

The Veteran contended that he had neck disability that began during service, or was caused or aggravated by his service-connected disabilities. As noted above, VA established service connection for the Veteran's right shoulder and left and right knee disabilities, right foot plantar fasciitis, deformity of a finger, hearing loss, tinnitus, gastroesophageal reflux disease, and pseudofolliculitis barbae.

During service, in September 1977, the Veteran fell on his right shoulder while playing football. He sustained right acromioclavicular separation, which was treated with surgery, specifically open reduction and internal fixation. No musculoskeletal injury or symptoms affecting the neck were noted then or during the remainder of his service. 

On VA medical examination in September 1982, a few months after separation from service, the Veteran did not report any neck discomfort or limitation. The examiner found that his cervical spine had no tenderness, and had unrestricted motion.

In VA medical treatment in August 2000, the Veteran reported neck pain. A clinician noted that range of motion of his neck was acceptable, but that there was guarding. On VA examination in December 2000, the examiner found that the Veteran's cervical spine had relatively normal ranges of motion.

In a January 2001 statement, the Veteran asserted that his right shoulder disability had led to pain and arthritis in his cervical spine.

In VA treatment later in January 2001, the Veteran reported pain in various areas including his neck. In May 2002, cervical spine MRI showed disc herniation and spinal stenosis. Subsequent treatment records reflect findings of cervical spine arthritis and disc disease and treatment for neck pain.

In a March 2010 claim, the Veteran requested service connection for a neck disorder secondary to a right shoulder disorder. He also stated that he reported a neck condition during service.

The Veteran had a VA medical examination in August 2010. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that neck pain started in the late 1990s. The examiner concluded that the Veteran had cervical spine spondylosis and disc disease. The examiner expressed the opinion that it was less likely than not that the Veteran's cervical spine disorder was caused by his right shoulder disorder. The examiner explained that medical records showed that his neck pain had onset several years after service. She noted that medical literature did not support that shoulder injury could lead to herniation of a cervical spine disc years later. 

In the November 2012 RO hearing, the Veteran asserted that his right shoulder disability, and an altered gait due to bilateral knee disability, had led to the development of arthritis in his cervical spine.

In January 2013, a VA clinician reviewed the record, and expressed the opinion that it was less likely than not that the Veteran's neck disorder was caused or aggravated by his bilateral knee disorder and/or right foot disorder. The reviewer explained that there was no plausible medical rationale to support causation or aggravation of a neck disorder by a knee or foot disorder.

The Veteran's service medical records are silent for complaints of cervical spine disorder symptoms. Many years after service, he stated that during service he complained of neck problems. The service medical records are more reliable regarding events during service than recollections made many years later. The greater weight of the evidence, then, is against onset of a cervical spine disorder during service. As there is no evidence that the Veteran had cervical spine arthritis during the year following service, there is no basis to presume service connection for cervical spine arthritis.

Several years after service, clinicians found arthritis and disc herniation in the Veteran's cervical spine. The Veteran contended that his disabilities of right shoulder, knees, and right foot caused or aggravated his cervical spine disorders. VA physicians opined that was less likely than not that his service-connected disabilities caused or aggravated his cervical spine disorders. On questions of medical causation or effects, the opinions of the physicians, who have medical training, carry greater weight than the opinions of the Veteran, who did not have medical training. Thus, the preponderance of the evidence is against service connection of post-service cervical spine disability as caused or aggravated by the service-connected disabilities.

Right Hip

The Veteran contended that he had right hip disability that began during service, or was caused or aggravated by his service-connected disabilities. As noted above, VA established service connection for the Veteran's right shoulder and left and right knee disabilities, right foot plantar fasciitis, deformity of a finger, hearing loss, tinnitus, gastroesophageal reflux disease, and pseudofolliculitis barbae.

The Veteran's service medical records do not show any complaint or finding of problems involving the right hip. On VA medical examination in September 1982, a few months after separation from service, the Veteran reported discomfort on lateral rotation of his right hip.

In VA treatment in June 2002 and March 2003, the Veteran reported that chronic low back pain radiated into his right hip and buttock. In October 2002, he stated that pain in his back and hip dated back to the 1970s. In March 2003, a clinician observed that the Veteran's gait was normal.

In a March 2010 claim, the Veteran requested service connection for a hip disorder secondary to bilateral knee disorders. He also stated that during service he reported a hip condition.

On VA examination in August 2010, the Veteran reported having low back and right hip pain since approximately 2000. He indicated that clinicians had told him that the back and hip pain developed related to the way he walked as a result of bilateral knee disorders. The examiner noted guarding of movement of the right hip. Right hip x-rays showed mild osteoarthritis. The examiner expressed the opinion that it was less likely than not the right hip disorder was due to or the result of the bilateral knee arthritis. The examiner explained that medical literature did not support a correlation between knee arthritis and the subsequent development of hip arthritis.

In a private medical examination in May 2012, the examiner observed that the Veteran's gait was mildly antalgic on the right.

In the November 2012 RO hearing, the Veteran asserted that an altered gait due to his bilateral knee disorders had caused the development of a right hip disorder.

On VA file review in January 2013, the reviewing clinician noted medical records indicating that the Veteran walked with a normal stride length and a minimal limp. The reviewer expressed the opinion that it was less likely than not that the Veteran's right hip condition was caused or aggravated by his bilateral knee and/or right foot disorders. The reviewer explained the medical records did not show that the Veteran had a longstanding markedly abnormal gait, and that, in the absence of a longstanding markedly abnormal gait, there was no plausible medical rationale for knee or foot disorders to cause or aggravate a hip disorder.

The Veteran's service medical records are silent for complaints of right hip symptoms or problems. On examination a few months after separation from service, he complained of pain with motion of the right hip. As no chronic disorder affecting the right hip was found during or soon after service, the preponderance of the evidence is against incurrence of a chronic right hip disorder during service. Arthritis was not identified in the right hip during the year following service, so there is not a basis to presume service connection for right hip arthritis.

Many years after service, x-rays showed mild arthritis in the Veteran's right hip. He contended that his bilateral knee disabilities caused altered gait and the development of right hip problems. VA clinicians noted that medical records did not show a markedly altered gait over a prolonged period. They opined it that was less likely than not that his service-connected disabilities caused or aggravated his right hip pain and arthritis. On questions of medical causation or effects, the opinions of the clinicians, who have medical training, carry greater weight than the opinions of the Veteran, who did not have medical training. Thus, the preponderance of the evidence is against service connection of post-service right hip disability as caused or aggravated by the service-connected disabilities.

Nose and/or Sinuses

The Veteran contended that he had chronic disorders of the nose and/or sinuses that began during service.

During service, the Veteran had outpatient treatment in May 1971 for rhinorrhea with an upper respiratory syndrome. In November 1973, he was seen for rhinorrhea, sore throat, and cough. He was found to have pneumonia. On follow-up later that month, a clinician found that the pneumonia was resolving. In May 1974, he had outpatient treatment for nasal congestion and a cough, described as an upper respiratory infection. In August 1977, he was seen for sinus congestion, sore throat, and cervical adenopathy. Testing was positive for strep throat. In November 1980, he was seen for runny nose, cough, and general malaise. The treating clinician's impression was upper respiratory infection. On sick call in May 1981, he had a sore throat, coughing, and slight nasal congestion. The treating clinician's impression was sinus bronchial syndrome.

On VA medical examination in September 1982, a few months after separation from service, the examiner found that the Veteran's nose was symmetrical and that his sinuses were not tender.

In VA treatment in November 2000, the Veteran reported a cold with a history of sinus drainage.

In a March 2010 claim, the Veteran sought service connection for sinus problems, nasal congestion, and rhinitis. He stated that he was treated for those disorders during service, and that he continued to have those disorders after service through the present.

On VA examination in August 2010, the Veteran reported having had chronic post-nasal drip and frequent sinus infections during service, and having sinus infections two to three times a year after service through the present. The examiner's assessment was chronic rhinitis and chronic sinusitis. The examiner expressed the opinion that it was less likely than not that the Veteran's current sinus condition was caused by or a result of the episodes of upper respiratory infection treated during service. The examiner explained during service the Veteran had upper respiratory infections with normal frequency, and that upper respiratory infections did not have long term sequelae or predispose a person to chronic rhinitis.

In the November 2012 RO hearing, the Veteran noted that on several occasions during service he was treated for rhinitis. He stated that he had continued to have nasal symptoms after service through the present. 

During service the Veteran had upper respiratory infections with symptoms affecting his nose and sinuses. After service he continued to have recurrent nose and sinus infections. The VA clinician who examined the Veteran in 2010 opined that the upper respiratory infections during service each resolved during service, that those infections did not constitute a chronic disorder, and that the infections did not predispose the Veteran to any chronic nose or sinus disorder after service. On questions of medical causation or effects, the opinion of the clinician, who had medical training, carries greater weight than the opinion of the Veteran, who did not have medical training. Thus, the preponderance of the evidence is against incurrence or aggravation in service of any chronic nose or sinus disorder.


ORDER

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for back disability is denied.

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for any chronic disorder of the nose and/or sinuses is denied.




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


